                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

 Cornelius Rodriguez Morant,        )         C/A No.: 3:19-2849-JFA-SVH
 #1499,                             )
                                    )
                   Plaintiff,       )
                                    )            ORDER AND NOTICE
       vs.                          )
                                    )
 Ronald L. Dodson, Jr., Bryan Keith )
 Griffin, Vanessa Moyer, and James )
 C. Campbell,                       )
                                    )
                   Defendants.      )
                                    )

      Cornelius Rodriguez Morant (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this complaint pursuant to 42 U.S.C. § 1983 against Sumter

County Sheriff’s Officer Ronald L. Dodson, Jr. (“Officer”), Sumter County

Magistrate Bryan Keith Griffin (“Magistrate”), bond agent Vanessa Moyer

(“Bond Agent”), and Sumter County Clerk of Court James C. Campbell

(“Clerk”) (collectively “Defendants”), alleging violations of his civil and

constitutional rights. Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and

Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is authorized to review

such complaints for relief and submit findings and recommendations to the

district judge.
I.    Factual and Procedural Background

      Plaintiff is a pretrial detainee at the Sumter-Lee Regional Detention

Center. [ECF No. 1 at 2, 4]. Plaintiff alleges that on July 15, 2019, Bond Agent,

an Ohio bail bond agent, traveled to Blythewood, South Carolina with two

accomplices, entered onto private property, tased and killed his dog, broke into

his house, held a gun to his wife’s head, and demanded she reveal his location.

Id. at 4. He claims his wife contacted law enforcement officials, who

subsequently arrested Bond Agent and her two accomplices, after they had fled

the scene. Id. He states his wife suffered a heart attack as a result of the

incident. Id. at 5, 7. Plaintiff states the Richland County Sheriff’s Office

arrested him at his home on August 2, 2019, based on an outstanding warrant

from Ohio, as well as detainers from Sumter County. Id. at 4.

      Plaintiff alleges that on August 8, 2019, Officer executed a warrant based

on Bond Agent’s representation that Plaintiff was a fugitive fleeing from justice

in Ohio without conducting a full investigation to determine whether probable

cause supported the issuance of the warrant. Id. at 4, 7. Plaintiff claims

Magistrate signed off on the warrant for his arrest without probable cause. Id.

He maintains Clerk issued the warrant without probable cause. Id.

      Plaintiff sues Defendants in their individual and official capacities,

alleging they acted under color of law to deprive him of his Constitutional

rights. Id. at 2–3, 5, 6, 7. He requests the court set aside the arrest warrant,

                                       2
perform an administrative search to determine whether Bond Agent violated

any laws, and award him $10,000 in legal fees, $1,500 per week in lost wages,

$50 per day for use in the commissary, $10,000 for the trespass on his property,

and $1,000 for each day he is detained. Id. at 7.

II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Pro se

complaints are held to a less stringent standard than those drafted by

attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). In evaluating

a pro se complaint, the plaintiff’s allegations are assumed to be true. Fine v.

                                       3
City of N.Y., 529 F.2d 70, 74 (2d Cir. 1975). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. A federal court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

      The requirement of liberal construction does not mean that the court can

ignore a clear failure in the pleading to allege facts that set forth a claim

currently cognizable in a federal district court. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387, 390–91 (4th Cir. 1990). Although the court must liberally

construe a pro se complaint, the United States Supreme Court has made it

clear a plaintiff must do more than make conclusory statements to state a

claim. See Ashcroft v. Iqbal, 556 U.S. 662, 677‒78 (2009); Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain

sufficient factual matter, accepted as true, to state a claim that is plausible on

its face, and the reviewing court need only accept as true the complaint’s

factual allegations, not its legal conclusions. Iqbal, 556 U.S. at 678‒79.

      B.    Analysis

            1.    Younger Abstention

      In Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court held a

federal court should not equitably interfere with state criminal proceedings

                                       4
“except in the most narrow and extraordinary of circumstances.” Gilliam v.

Foster, 75 F.3d 881, 903 (4th Cir. 1996). “[C]ourts of equity . . . should not act

to restrain a criminal prosecution, when the moving party has an adequate

remedy at law and will not suffer irreparable injury if denied equitable relief.”

Younger, 401 U.S. at 43–44. Thus, “the normal thing to do when federal courts

are asked to enjoin pending proceedings in state courts is not to issue such

injunctions.” Id. at 45.

      “In Younger and its progeny, the Supreme Court generally has found

abstention appropriate if the following three-pronged test has been met: 1)

there are ongoing state judicial proceedings; 2) the proceedings implicate

important state interests; and 3) there is an adequate opportunity to raise

federal claims in the state proceedings. Martin Marietta Corp. v. Maryland

Com’n on Human Relations, 38 F.3d 1392, 1396 (4th Cir. 1994) (citing

Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432

(1982).

      Plaintiff has requested the court set aside the warrant for his arrest.

[ECF No. 1 at 8]. Applying the Younger factors to this case shows abstention

to be appropriate. First, Plaintiff admits in his complaint that state criminal

proceedings are ongoing. See id. at 4 (stating he was arrested “for Ohio to come

and pick me up,” but was transported to Sumter because he “had detainers in

Sumter”), 6 (identifying himself as a pretrial detainee). This court cannot find

                                       5
Defendants acted improperly with respect to the arrest and issuance of a

warrant without interfering in the state criminal proceedings. Second, the

Supreme Court has noted “the States’ interests in administering their criminal

justice systems free from federal interference is one of the most powerful of the

considerations that should influence a court considering equitable types of

relief.” Kelly v. Robinson, 479 U.S. 36, 49 (1986). Finally, Plaintiff may argue

in state court proceedings that the charges and arrest are not supported by

probable cause. Accordingly, the Younger abstention doctrine compels the

court to abstain from exercising jurisdiction over Plaintiff’s claims as to

Defendants Officer, Magistrate, and Clerk. Therefore, Plaintiff’s complaint is

subject to summary dismissal based on the Younger abstention doctrine.

            2.    Bond Agent Not Subject to Suit Under § 1983

      To state a plausible claim for relief under 42 U.S.C. § 1983, 1 an

aggrieved party must sufficiently allege that he was injured by “the

deprivation of any [of his or her] rights, privileges, or immunities secured by

the [United States] Constitution and laws” by a “person” acting “under color of




1 Plaintiff’s complaint is properly before this court pursuant to 42 U.S.C. §
1983. Section 1983 is the procedural mechanism through which Congress
provided a private civil cause of action based on allegations of federal
constitutional violations by persons acting under color of state law. The
purpose of § 1983 is to deter state actors from using badge of their authority to
deprive individuals of their federally guaranteed rights and to provide relief to
victims if such deterrence fails.

                                       6
state law.” See 42 U.S.C. § 1983; see generally 5 Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 1230 (3d ed. 2014).

      For a party to be a state actor subject to suit under § 1983:

      First, the deprivation must be caused by the exercise of some right
      or privilege created by the State or by a rule of conduct imposed by
      the State or by a person for whom the State is responsible . . . .
      Second, the party charged with the deprivation must be a person
      who may fairly be said to be a state actor. This may be because he
      is a state official, because he has acted together with or has
      obtained significant aid from state officials, or because his conduct
      is otherwise chargeable to the State.

Lugar v. Edmondson Oil Co., 457 U.S. 922, 937 (1982).

      Plaintiff claims Bond Agent “acted under color of office, and law clothe[d]

with authority,” but he has failed to allege Bond Agent was a person for whom

the state was responsible or was exercising powers conferred by state law.

Although Plaintiff claims Officer, Magistrate, and Clerk took actions following

the July 15, 2019 incident involving Bond Agent, he has not alleged Bond

Agent acted together with or obtained significant aid from state officials prior

to the incident. To the extent Plaintiff alleges Bond Agent has acted together

with Officer, Magistrate, and Clerk to detain him, the undersigned notes

Plaintiff admits he is being detained on charges from Sumter County, in

addition to the alleged detainer from Ohio. See ECF No. 1 at 4. Accordingly,

Plaintiff’s § 1983 claim against Bond Agent is subject to summary dismissal.




                                       7
            3.    Judicial and Quasi-Judicial Immunity as to Magistrate and
                  Clerk

      Well-settled law provides judges and court support personnel immunity

from claims arising out of their judicial actions. Mireless v. Waco, 502 U.S. 9,

12 (1991); see also Kincaid v. Vail, 969 F.2d 594, 601 (7th Cir. 1992) (finding

the doctrine of absolute quasi-judicial immunity has been adopted and made

applicable to court support personnel because of “the danger that disappointed

litigants, blocked by the doctrine of absolute immunity from suing the judge

directly, will vent their wrath on clerks, court reporters, and other judicial

adjuncts[.]”). Judicial immunity protects judges and court personnel from suit,

as well as assessment of damages, and such immunity is not pierced by

allegations of corruption or bad faith. See Mireless, 502 U.S. at 11; see also

Stump v. Sparkman, 435 U.S. 349, 356–57 (1978) (“A judge will not be deprived

of immunity because the action he took was in error, was done maliciously, or

was in excess of his authority; rather, he will be subject to liability only when

he has acted in the ‘clear absence of all jurisdiction.’ ”) (citation omitted). As

Plaintiff alleges claims against Magistrate and Clerk arising out of their

judicial actions, those claims are subject to summary dismissal.

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by November 12, 2019, along with any appropriate service


                                       8
documents. Plaintiff is reminded an amended complaint replaces the original

complaint and should be complete in itself. See Young v. City of Mount Ranier,

238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading

ordinarily supersedes the original and renders it of no legal effect.”) (citation

and internal quotation marks omitted). If Plaintiff files an amended complaint,

the undersigned will conduct screening of the amended complaint pursuant to

28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint or fails to

cure the deficiencies identified above, the undersigned will recommend to the

district court that the claims be dismissed without leave for further

amendment.

      IT IS SO ORDERED.



October 21, 2019                           Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       9
